Name: 2008/860/EC: Commission Decision of 29Ã October 2008 on a Community financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2008 (notified under document number C(2008) 6262)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international law;  information and information processing;  EU finance;  information technology and data processing;  air and space transport
 Date Published: 2008-11-14

 14.11.2008 EN Official Journal of the European Union L 303/13 COMMISSION DECISION of 29 October 2008 on a Community financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2008 (notified under document number C(2008) 6262) (2008/860/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have forwarded to the Commission their fisheries control programme for 2008 together with the applications for a Community financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Community funding. (3) Applications for Community funding shall comply with the rules set out in Commission Regulation (EC) No 391/2007 (2). (4) It is appropriate to fix the maximum amounts and the rate of the Community financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (3). (6) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Community financial contribution for 2008 towards expenditure incurred by Member States for 2008 in implementing the monitoring and control systems applicable to the common fisheries policy, as referred to in Article 8(a) of Regulation (EC) No 861/2006. It establishes the amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments Member States shall ensure that all payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2012. Payments made by a Member State after this deadline shall not be eligible for reimbursement. The budgetary appropriations related to this Decision shall be decommitted at the latest by 31 December 2013. Article 3 New technologies and IT networks Expenditure incurred on the purchase of, installation and technical assistance for, computer technology and setting up of IT networks in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex I. Article 4 Automatic localisation devices 1. Expenditure incurred in the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a maximum financial contribution of EUR 4 500 per vessel within the limits established in Annex II. 2. Within the EUR 4 500 limit provided for in paragraph 1, the financial contribution for the first EUR 1 500 of eligible expenditure shall be at a rate of 100 %. 3. The financial contribution for eligible expenditure comprised between EUR 1 500 and EUR 4 500 per vessel shall amount to a maximum of 50 % of such expenditure. 4. In order to qualify, automatic localisation devices shall satisfy the requirements fixed by Regulation (EC) No 2244/2003. Article 5 Electronic recording and reporting systems Expenditure incurred on the purchase of, installation and technical assistance for, electronic recording and reporting systems (ERS) in a fisheries monitoring centre, in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex III. Article 6 Electronic recording and reporting devices 1. Expenditure incurred on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a fisheries monitoring centre data on fisheries activities, shall qualify for a maximum financial contribution of EUR 4 500 per vessel within the limits established in Annex IV. 2. The financial contribution for expenditure incurred on the purchase and fitting on board fishing vessels of ERS devices shall be at a rate of 75 % within the EUR 4 500 limit provided for in paragraph 1. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established under Council Regulation (EC) No 1966/2006 (4) and Commission Regulation (EC) No 1566/2007 (5). Article 7 Pilot projects Expenditure incurred in pilot projects on new control technologies shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex V. Article 8 Training Expenditure incurred on training and exchange programmes of civil servants responsible for monitoring control and surveillance tasks in the fisheries area shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex VI. Article 9 Assessment of expenditure Expenditure incurred in implementing a system to assess expenditure incurred in controlling the common fisheries policy shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex VII. Article 10 Seminars and media tools Expenditure incurred in initiatives including seminar and media tools aimed at enhancing awareness among fishermen and other players such as inspectors, public prosecutors and judges, as well as among the general public on the need to fight irresponsible and illegal fishing and on the implementation of common fisheries policy rules, shall qualify for a financial contribution of 75 % of the eligible expenditure within the limits laid down in Annex VIII. Article 11 Fisheries patrol vessels and aircraft 1. Expenditure related to the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities by the competent authorities of the Member States shall qualify, within the limits laid down in Annex IX, for a financial contribution of 50 % of the eligible expenditure incurred by Member States. 2. The financial contribution specified for each Member State in Annex IX is calculated on the basis of the utilisation of the concerned vessels and aircraft for inspection and surveillance as a percentage of their total yearly activity, as declared by the Member States. Article 12 This Decision is addressed to the Member States. Done at Brussels, 29 October 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. (3) OJ L 333, 20.12.2003, p. 17. (4) OJ L 409, 30.12.2006, p. 1, as corrected by OJ L 36, 8.2.2007, p. 3. (5) OJ L 340, 22.12.2007, p. 46. ANNEX I New technologies and IT networks (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Community contribution Belgium 0 0 0 Bulgaria 50 000 50 000 25 000 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 0 0 0 Germany 50 000 50 000 25 000 Estonia 0 0 0 Greece 4 500 000 3 000 000 1 500 000 Spain 415 936 340 336 170 168 France 70 000 70 000 35 000 Ireland 2 185 864 2 155 864 1 077 932 Italy 4 700 000 1 700 000 850 000 Latvia 0 0 0 Lithuania 77 330 77 330 38 665 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 1 174 410 1 104 410 552 205 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 140 000 140 000 70 000 Slovenia 51 300 51 300 25 650 Slovakia 0 0 0 Finland 350 000 350 000 175 000 Sweden 135 000 135 000 67 500 United Kingdom 201 435 200 781 100 391 Total 14 101 275 9 425 021 4 712 511 A total amount of EUR 4 676 254 EUR was considered as ineligible expenditures on the basis of Annex V of Regulation (EC) No 391/2007. A 50 % rate of Community contribution was applied on eligible expenditure according to Article 3 of the present Decision. ANNEX II Automatic localisation devices (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Bulgaria 0 0 Cyprus 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 0 0 France 0 0 Ireland 1 500 000 750 000 Italy 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 0 0 Romania 0 0 Slovenia 20 000 17 500 Slovakia 0 0 Finland 0 0 Sweden 0 0 United Kingdom 0 0 Total 1 520 000 767 500 The Community contribution was calculated according to the rules defined in Article 4 of the present Decision. ANNEX III Electronic recording and reporting systems (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Community contribution Belgium 210 000 210 000 105 000 Bulgaria 0 0 0 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 604 026 604 026 302 013 Germany 530 000 530 000 265 000 Estonia 0 0 0 Greece 0 0 0 Spain 115 500 115 500 57 750 France 0 0 0 Ireland 2 500 000 2 500 000 1 250 000 Italy 0 0 0 Latvia 0 0 0 Lithuania 0 0 0 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 1 540 000 1 540 000 770 000 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 0 0 0 Slovenia 0 0 0 Slovakia 0 0 0 Finland 0 0 0 Sweden 0 0 0 United Kingdom 0 0 0 Total 5 499 526 5 499 526 2 749 763 The Community contribution has been calculated on the basis of a 50 % rate according to Article 5 of the present Decision. ANNEX IV Electronic recording and reporting devices (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Community contribution Belgium 0 0 0 Bulgaria 0 0 0 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 0 0 0 Germany 0 0 0 Estonia 0 0 0 Greece 0 0 0 Spain 0 0 0 France 2 000 000 1 098 000 823 500 Ireland 0 0 0 Italy 0 0 0 Latvia 0 0 0 Lithuania 0 0 0 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 0 0 0 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 0 0 0 Slovenia 0 0 0 Slovakia 0 0 0 Finland 0 0 0 Sweden 0 0 0 United Kingdom 739 834 739 834 554 876 Total 2 739 834 1 837 834 1 378 376 For France, this expenditure concerns 244 electronic logbooks, which have a maximum threshold of EUR 4 500 each. As a consequence, EUR 902 000 were considered as ineligible. In conformity with Article 6 of the present Decision, a rate of 75 % has been applied to these expenditures. ANNEX V Pilot projects (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Community contribution Belgium 0 0 0 Bulgaria 0 0 0 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 0 0 0 Germany 0 0 0 Estonia 0 0 0 Greece 0 0 0 Spain 0 0 0 France 0 0 0 Ireland 0 0 0 Italy 0 0 0 Latvia 0 0 0 Lithuania 0 0 0 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 0 0 0 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 0 0 0 Slovenia 0 0 0 Slovakia 0 0 0 Finland 0 0 0 Sweden 234 000 234 000 117 000 United Kingdom 295 934 269 031 134 516 Total 529 934 503 031 251 516 EUR 26 903 were considered as ineligible expenditure according to Annex V of Regulation (EC) No 391/2007. A rate of 50 % of Community contribution was applied on eligible expenditure according to Article 7 of the present Decision. ANNEX VI Training (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Community contribution Belgium 0 0 0 Bulgaria 40 000 40 000 20 000 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 123 753 83 485 41 743 Germany 18 500 18 500 9 250 Estonia 0 0 0 Greece 40 000 40 000 20 000 Spain 173 910 157 110 78 555 France 92 000 92 000 46 000 Ireland 122 000 122 000 61 000 Italy 1 465 230 1 165 230 582 615 Latvia 0 0 0 Lithuania 17 400 17 400 8 700 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 120 000 120 000 60 000 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 200 000 200 000 100 000 Slovenia 48 500 48 500 24 250 Slovakia 0 0 0 Finland 130 000 130 000 65 000 Sweden 0 0 0 United Kingdom 178 746 177 266 88 633 Total 2 770 039 2 411 491 1 205 746 EUR 358 548 were considered as ineligible expenditure according to Annex V of Regulation (EC) No 391/2007. A rate of 50 % of Community contribution was applied on eligible expenditure according to Article 8 of the present Decision. ANNEX VII Assessment of expenditure (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Community contribution Belgium 0 0 0 Bulgaria 12 000 12 000 6 000 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 0 0 0 Germany 0 0 0 Estonia 0 0 0 Greece 0 0 0 Spain 0 0 0 France 0 0 0 Ireland 0 0 0 Italy 0 0 0 Latvia 0 0 0 Lithuania 0 0 0 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 0 0 0 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 0 0 0 Slovenia 0 0 0 Slovakia 0 0 0 Finland 0 0 0 Sweden 0 0 0 United Kingdom 0 0 0 Total 12 000 12 000 6 000 A rate of 50 % of Community contribution was applied on eligible expenditure according to Article 9 of the present Decision. ANNEX VIII Seminars and media tools (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Community contribution Belgium 0 0 0 Bulgaria 58 000 58 000 43 500 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 33 557 33 557 25 168 Germany 0 0 0 Estonia 0 0 0 Greece 1 000 000 1 000 000 750 000 Spain 394 800 394 800 296 100 France 0 0 0 Ireland 0 0 0 Italy 497 200 447 200 335 400 Latvia 0 0 0 Lithuania 15 900 15 900 11 925 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 0 0 0 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 0 0 0 Slovenia 8 500 8 500 6 375 Slovakia 0 0 0 Finland 0 0 0 Sweden 0 0 0 United Kingdom 104 250 104 250 78 188 Total 2 112 207 2 062 207 1 546 656 An amount of EUR 50 000 was considered as ineligible expenditure according to Annex V of Regulation (EC) No 391/2007. A rate of 75 % of Community contribution was applied to eligible expenditure as indicated in Article 10 of the present Decision. ANNEX IX Patrol vessels and aircraft (EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Belgium 0 0 0 Bulgaria 0 0 0 Cyprus 0 0 0 Czech Republic 0 0 0 Denmark 301 678 166 678 83 339 Germany 3 826 458 68 000 34 000 Estonia 0 0 0 Greece 14 603 000 558 000 279 000 Spain 44 225 546 1 657 546 828 773 France 575 000 500 000 250 000 Ireland 260 000 60 000 30 000 Italy 24 000 000 0 0 Latvia 0 0 0 Lithuania 0 0 0 Luxembourg 0 0 0 Hungary 0 0 0 Malta 0 0 0 Netherlands 0 0 0 Austria 0 0 0 Poland 0 0 0 Portugal 0 0 0 Romania 130 000 130 000 65 000 Slovenia 0 0 0 Slovakia 0 0 0 Finland 180 000 170 000 85 000 Sweden 0 0 0 United Kingdom 1 005 765 999 448 499 724 Total 89 107 447 4 309 672 2 154 836 Among this global amount of EUR 89 107 447 planned in the national fisheries control programmes for patrol vessels and aircraft, a global amount of EUR 80 361 000 will be dealt with under the second financial decision. A reduction of this envelope will be necessary in order to respect the budgetary commitments available in 2008. EUR 4 436 775 of these planned expenditures were considered as ineligible according to Articles 6 and 7 and to Annex V of Regulation (EC) No 391/2007. A rate of 50 % was applied on all eligible expenditure according to Article 11 of the present Decision.